FILED
                             NOT FOR PUBLICATION                            DEC 20 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


URI CAMPOS AVALOS,                               No.   15-70919

              Petitioner,                        Agency No. A092-658-407

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Uri Campos Avalos, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We deny in part and dismiss in part the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          Campos Avalos fails to raise, and therefore has waived, any challenge to the

agency’s determinations. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80

(9th Cir. 2013) (a petitioner waives a contention by failing to raise it in the opening

brief).

          We lack jurisdiction to consider Campos Avalos’ unexhausted contentions

that his removal proceedings should be reopened and that he established he would

be persecuted due to his expressed views against the government of Mexico. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction

to consider legal claims not presented in an alien’s administrative proceedings

before the agency).

          We lack jurisdiction to consider Campos Avalos’ contention that his case

should be remanded for consideration of prosecutorial discretion. See Vilchiz-Soto

v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

          PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                   15-70919